Case: 17-50621      Document: 00514471394         Page: 1    Date Filed: 05/14/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                    No. 17-50621                           FILED
                                  Summary Calendar                     May 14, 2018
                                                                      Lyle W. Cayce
                                                                           Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

VICENTE GONZALEZ PESINA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:17-CR-162-1


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Vicente Gonzalez Pesina appeals the sentence imposed following his
guilty plea conviction of being a felon in possession of a firearm in violation of
18 U.S.C. §§ 922(g)(1), 924(a).         He contends that the 120-month, above-
guidelines sentence is substantively unreasonable because it was greater than
necessary to satisfy the sentencing goals set forth in 18 U.S.C. § 3553(a).
Pesina argues that the district court imposed the statutory maximum sentence


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50621     Document: 00514471394      Page: 2   Date Filed: 05/14/2018


                                  No. 17-50621

based on his criminal history and the sentence he received for a prior conviction
of being a felon in possession of a firearm without properly accounting for other
aspects of his history and characteristics.
      The record reflects that the district court considered the advisory
guidelines range, the statutory penalty, the § 3553(a) factors, the facts set forth
in the presentence report, the letters submitted on Pesina’s behalf, the
Government’s arguments in support of an upward departure, and Pesina’s
arguments in mitigation of sentence. The district court made an individualized
assessment and concluded that the guidelines range did not adequately take
into account the § 3553(a) factors. Although Pesina’s 120-month sentence is
74 months greater than the top of the 37 to 46-month guidelines range, we
have upheld greater variances than the increase to his sentence. See United
States v. Brantley, 537 F.3d 347, 348-50 (5th Cir. 2008).
      Pesina’s arguments do not show a clear error of judgment on the district
court’s part in balancing the § 3553(a) factors; instead, they constitute a mere
disagreement with the district court’s weighing of those factors. Given the
significant deference that is due to a district court’s consideration of the
§ 3553(a) factors and the district court’s reasons for its sentencing decision,
Pesina has not demonstrated that the sentence is substantively unreasonable.
See Gall v. United States, 552 U.S. 38, 50-53 (2007); Brantley, 537 F.3d at 349.
Accordingly, the district court’s judgment is AFFIRMED.




                                        2